EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT ("Agreement") dated as of June 30, 2008 between DBA
Distribution Services, Inc. (the "Company") and James Eagen (the "Executive")
(together, the "Parties").
 
WHEREAS, the Parties wish to establish the terms of Executive's employment with
the Company.
 
Accordingly, the Parties agree as follows:
 
1.           Employment and Acceptance.  The Company shall employ the Executive,
and Executive shall accept employment, subject to the terms of this Agreement,
on June 30, 2008 (the "Effective Date").
 
2.           Term.  Subject to earlier termination pursuant to Section 5 of this
Agreement, this Agreement and the employment relationship hereunder shall
continue from the Effective Date until the third anniversary of the Effective
Date; provided, however, that commencing on the third anniversary of the
Effective Date and on each anniversary of the Effective Date thereafter (each an
"Extension Date"), the Term shall be automatically extended for an additional
one-year period, if, at least ninety (90) days prior to the next Extension Date,
the Executive provides to the Company written notice of his desire to extend the
Term (the "Executive Notice"); provided further that, within ten (10) days of
receiving the Executive Notice or at least ninety (90) days prior to the next
Extension Date, the Company shall have the right to provide notice to the
Executive of its desire not to extend the Term.  As used in this Agreement, the
"Term" shall refer to the period beginning on the Effective Date and ending on
the date the Executive's employment terminates in accordance with this Section 2
or Section 5.  In the event that the Executive's employment with the Company
terminates, the Company's obligation to continue to pay all base salary, as
adjusted, and other benefits then accrued shall terminate except as may be
provided for in Section 5 of this Agreement.
 
3.           Duties and Title.
 
3.1                 Title.  The Company shall employ the Executive to render
exclusive and full-time services to the Company and its subsidiaries.  The
Executive shall serve in the capacity of Chief Executive Officer and shall
report solely and directly to the Board of Directors of the Company (the
"Board").
 
3.2                 Duties.  The Executive will have such authority and
responsibilities and will perform such executive duties commensurate with the
position of chief executive officer of a company in a similar line of business
and comparable in size and annual revenues as may be assigned to Executive by
the Board.  The Executive will devote all his full working-time and attention to
the performance of such duties and to the promotion of the business and
interests of the Company and its subsidiaries.  The Executive shall not be
precluded from engaging in community and civic activities, the focus of which is
not primarily political, provided that such activities, either individually or
in the aggregate, do not give rise to a conflict of interest with the Company or
otherwise materially interfere with the Executive's performance hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Compensation and Benefits by the Company.  As compensation for all
services rendered pursuant to this Agreement, the Company shall provide the
Executive the following during the Term:
 
4.1                 Base Salary.  The Company will pay to the Executive an
annual base salary of $212,500, payable in accordance with the customary payroll
practices of the Company ("Base Salary").  During the Term, Executive shall be
entitled to an annual increase in Base Salary based on the annual increase in
the Consumer Price Index.
 
4.2                 Participation in Employee Benefit Plans.  The Executive
shall be entitled, if and to the extent eligible, to participate in all of the
applicable benefit plans of the Company, which may be available to other senior
executives of the Company, on the same terms as such other executives.  The
Company may at any time or from time to time amend, modify, suspend or terminate
any employee benefit plan, program or arrangement for any reason without
Executive's consent if such amendment, modification, suspension or termination
is consistent with the amendment, modification, suspension or termination for
other employees of the Company.
 
4.3                 Vacation.  The Executive shall be entitled to four (4) weeks
of paid vacation to be scheduled so as not to disrupt or interfere with
management of the business.  Executive shall not be entitled to payment for
unused vacation days.
 
4.4                 Expense Reimbursement.  The Executive shall be entitled to
receive reimbursement for all appropriate business expenses incurred by him in
connection with his duties under this Agreement in accordance with the policies
of the Company as in effect from time to time.
 
4.5                 Stock Options.  During the Term, the Executive shall be
eligible to receive grants of stock options under the DBA Distribution Services,
Inc. 2008 Stock Option Plan.
 
5.           Termination of Employment.
 
5.1                 By the Company for Cause or by the Executive Without Good
Reason or Due to Death or Disability.  If: (i) the Executive's employment
terminates due to his death; (ii) the Company terminates the Executive's
employment with the Company for Cause (as defined below); (iii) the Company
terminates the Executive's employment with the Company due to the Executive's
Disability (as defined below); or (iv) Executive terminates his employment
without Good Reason (as defined below), the Executive or the Executive's legal
representatives (as appropriate), shall be entitled to receive the following:
 
(a)      the Executive's accrued but unpaid Base Salary and benefits set forth
in Section 4.2, if any, to the date of termination; and
 
(b)      expenses reimbursable under Section 4.4 incurred but not yet reimbursed
to the Executive to the date of termination.
 
For the purposes of this Agreement, "Disability" means a determination by the
Company in accordance with applicable law that as a result of a physical or
mental injury or illness, the Executive is unable to perform the essential
functions of his job with or without reasonable accommodation for a period of
(i) 90 consecutive days; or (ii) 180 days in any one (1) year period.
 
 
2

--------------------------------------------------------------------------------

 
 
For the purposes of this Agreement, "Cause" means, as determined by the Board
(or its designee), with respect to conduct during the Executive's employment
with the Company, whether or not committed during the Term, (i) conviction of a
felony by Executive; (ii) acts of dishonesty by Executive resulting or intending
to result in personal gain or enrichment at the expense of the Company or its
subsidiaries; (iii) Executive's material breach of his obligations under this
Agreement; (iv) conduct by Executive in connection with his duties hereunder
that is fraudulent, unlawful or grossly negligent, including, but not limited
to, acts of discrimination; (v) engaging in personal conduct by Executive
(including but not limited to employee harassment or discrimination, the use or
possession at work of any illegal controlled substance) which seriously
discredits or damages the Company or its subsidiaries; (vi) contravention of
specific lawful direction from the Board or continuing inattention to or
continuing failure to adequately perform the duties to be performed by Executive
under the terms of Section 3.2 of this Agreement; provided that the Executive
shall have fifteen (15) days after notice from the Board to cure the deficiency
leading to the Cause determination pursuant to this clause (vi); or (vii) breach
of the provisions of his Non-Competition, Non-Solicitation and No-Hire Agreement
before termination of employment.  A termination for "Cause" shall be effective
immediately (or on such other date set forth by the Company).
 
For the purposes of this Agreement, "Good Reason" means, without the Executive's
consent, (i) a material adverse reduction in Executive's responsibilities,
position or duties (including a change in Executive's reporting chain of command
as contemplated under Section 3.1); (ii) a material adverse reduction in the
amount of aggregate compensation provided for herein; (iii) relocation of
Executive's primary workplace to a location more than fifty (50) miles from his
current office location; or (iv) the Company's material breach of the Agreement;
provided that a suspension of the Executive and the requirement that the
Executive not report to work shall not constitute "Good Reason" if the Executive
continues to receive the compensation and benefits required by this
Agreement.  Notwithstanding the foregoing, a reduction in the amount of
Executive's aggregate compensation in an amount proportional to such a reduction
in the aggregate compensation of other senior executives shall not constitute
Good Reason.  The Company shall have fifteen (15) days after receipt of notice
from the Executive in writing specifying the deficiency to cure the deficiency
that would result in Good Reason.
 
5.2                 By the Company Without Cause or By the Executive for Good
Reason.  If during the Term the Company terminates Executive's employment
without Cause or Executive terminates his employment for Good Reason, upon at
least thirty (30) days prior written notice, the Executive shall receive the
incremental severance payments set forth in this Section 5.2 (in addition to the
payments upon termination specified in Section 5.1) upon execution without
revocation of a valid release agreement in a form reasonably acceptable to the
Company, as follows:
 
(a)      continuation of Base Salary at the rate then in effect for the greater
of (i) the remainder of the Term or (ii) twelve (12) months, payable in
accordance with the customary payroll practices of the Company; and
 
(b)      continuation of health coverage for the greater of (i) the remainder of
the Term or (ii) twelve (12) months, in the form of continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986 and/or
individual health coverage, with the cost of the regular premium for such
benefits shared in the same relative proportion by the Company and Executive as
in effect on the date of termination; provided that such coverage shall cease if
the Executive is entitled to comparable coverage from a new employer.
 
 
3

--------------------------------------------------------------------------------

 
 
The Company shall have no obligation to provide the benefits set forth above in
the event that Executive breaches the provisions of his Non-Competition,
Non-Solicitation and No-Hire Agreement.
 
5.3                 No Mitigation.  The obligations of the Company to Executive
which arise upon the termination of his employment pursuant to this Section 5
shall not be subject to mitigation or offset.
 
5.4                 Nondisparagement.  The Executive agrees that he will not at
any time (whether during or after the Term) publish or communicate to any person
or entity any Disparaging (as defined below) remarks, comments or statements
concerning the Company, EBCP I, LLC, its parents, subsidiaries and affiliates,
and their respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors and
assigns.  "Disparaging" remarks, comments or statements are those that impugn
the character, honesty, integrity or morality or business acumen or abilities in
connection with any aspect of the operation of business of the individual or
entity being disparaged.
 
6.           Other Provisions.
 
6.1                 Notices.  Any notice or other communication required or
which may be given hereunder shall be in writing and shall be delivered
personally, telegraphed, telexed, sent by facsimile transmission or sent by
certified, registered or express mail, postage prepaid or overnight mail and
shall be deemed given when so delivered personally, telegraphed, telexed, or
sent by facsimile transmission or, if mailed, four (4) days after the date of
mailing or one (1) day after overnight mail, as follows:
 
(a) If to the Company:
 
DBA Distribution Services, Inc.
701 Cottontail Lane
Somerset, NJ 08875
Attention: Chief Executive Officer


(b) If to the Executive, to the Executive's home address reflected in the
Company's records.
 
6.2                 Entire Agreement.  This Agreement contains the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto.
 
6.3                 Representations and Warranties by Executive.  The Executive
represents and warrants that he is not a party to or subject to any restrictive
covenants, legal restrictions or other agreements in favor of any entity or
person which would in any way preclude, inhibit, impair or limit the Executive's
ability to perform his obligations under this Agreement, including, but not
limited to, non-competition agreements, non-solicitation agreements or
confidentiality agreements.
 
 
4

--------------------------------------------------------------------------------

 
 
6.4                 Set-Off.  The Company’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
the Company or its affiliates.
 
6.5                 Waiver and Amendments.  This Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms and
conditions hereof may be waived, only by a written instrument signed by the
Parties or, in the case of a waiver, by the party waiving compliance.  No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any
right, power or privilege hereunder, nor any single or partial exercise of any
right, power or privilege hereunder, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.
 
6.6                 Governing Law, Dispute Resolution and Venue.
 
(a)      This Agreement shall be governed and construed in accordance with the
laws of the State of New Jersey applicable to agreements made and not to be
performed entirely within such state, without regard to conflicts of laws
principles.
 
(b)      The parties agree irrevocably to submit to the exclusive jurisdiction
of the federal courts or, if no federal jurisdiction exists, the state courts,
located in Delaware, for the purposes of any suit, action or other proceeding
brought by any party arising out of any breach of any of the provisions of this
Agreement and hereby waive, and agree not to assert by way of motion, as a
defense or otherwise, in any such suit, action, or proceeding, any claim that it
is not personally subject to the jurisdiction of the above-named courts, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper, or that the provisions of
this Agreement may not be enforced in or by such courts.  In addition, the
parties agree to the waiver of a jury trial.
 
6.7                 Assignability by the Company and the Executive.  This
Agreement, and the rights and obligations hereunder, may not be assigned by the
Company or the Executive without written consent signed by the other party;
provided that the Company may assign the Agreement to any successor that
continues the business of the Company.
 
6.8                 Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.
 
6.9                 Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein.
 
6.10                 Severability.  If any term, provision, covenant or
restriction of this Agreement, or any part thereof, is held by a court of
competent jurisdiction of any foreign, federal, state, county or local
government or any other governmental, regulatory or administrative agency or
authority to be invalid, void, unenforceable or against public policy for any
reason, the remainder of the terms, provisions, covenants and restrictions of
this Agreement shall remain in full force and effect and shall in no way be
affected or impaired or invalidated.  The Executive acknowledges that the
restrictive covenants contained in Section 6 are a condition of this Agreement
and are reasonable and valid in temporal scope and in all other respects.
 
 
5

--------------------------------------------------------------------------------

 
 
6.11                 Judicial Modification.  If any court determines that any of
the covenants in Section 6, or any part of any of them, is invalid or
unenforceable, the remainder of such covenants and parts thereof shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion.  If any court determines that any of such covenants, or any
part thereof, is invalid or unenforceable because of the geographic or temporal
scope of such provision, such court shall reduce such scope to the minimum
extent necessary to make such covenants valid and enforceable.
 
6.12                 Tax Withholding.  The Company or other payor is authorized
to withhold from any benefit provided or payment due hereunder, the amount of
withholding taxes due any federal, state or local authority in respect of such
benefit or payment and to take such other action as may be necessary in the
opinion of the Board to satisfy all obligations for the payment of such
withholding taxes.
 
6.13                 Termination of Agreement.  Upon the consummation of a Sale
Event (as defined below), this Agreement shall terminate and be of no further
force or effect. Continuation of Executive’s employment with the Company beyond
the termination of this Agreement shall be deemed an employment at-will and
shall not be deemed to extend any of the provisions of this Agreement and
Executive’s employment may thereafter be terminated at will by either Executive
or the Company.
 
For the purposes of this Agreement, "Sale Event" shall mean the first to occur
of (a) the liquidation, dissolution and winding up of the Company or (b) the
consummation of a Deemed Liquidation Event or Qualified Public Offering (each as
defined below).


For the purposes of this Agreement, each of the following events shall be
considered a “Deemed Liquidation Event”:


(a)           a merger or consolidation in which (i) the Corporation is a
constituent party or  (ii) a subsidiary of the Corporation is a constituent
party and the Corporation issues shares of its capital stock pursuant to such
merger or consolidation, except any such merger or consolidation (A) involving
the Corporation or a subsidiary in which the shares of capital stock of the
Corporation outstanding immediately prior to such merger or consolidation
continue to represent, or are converted into or exchanged for shares of capital
stock that represent, immediately following such merger or consolidation, at
least a majority, by voting power, of the capital stock of (1) the surviving or
resulting corporation or (2) if the surviving or resulting corporation is a
wholly owned subsidiary of another corporation immediately following such merger
or consolidation, the parent corporation of such surviving or resulting
corporation (provided that all shares of Common Stock issuable upon exercise of
Options outstanding immediately prior to such merger or consolidation shall be
deemed to be outstanding immediately prior to such merger or consolidation and,
if applicable, converted or exchanged in such merger or consolidation on the
same terms as the actual outstanding shares of Common Stock are converted or
exchanged), or (B) of the Corporation with or into a wholly owned subsidiary of
the Corporation that is incorporated in the United States of America; or
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           the sale, lease, transfer, exclusive license or other disposition,
in a single transaction or series of related transactions, by the Corporation or
any subsidiary of the Corporation of all or substantially all the assets of the
Corporation and its subsidiaries taken as a whole, or the sale or disposition
(whether by merger or otherwise) of one or more subsidiaries of the Corporation
if substantially all of the assets of the Corporation and its subsidiaries taken
as a whole are held by such subsidiary or subsidiaries, except where such sale,
lease, transfer, exclusive license or other disposition is to a wholly owned
subsidiary of the Corporation.
 


For the purposes of this Agreement, a “Qualified Public Offering” shall mean the
closing of the sale of shares of Common Stock to the public in a firm-commitment
underwritten public offering pursuant to an effective registration statement
under the Securities Act of 1933, as amended, resulting in at least $50,000,000
of gross proceeds to the Corporation.
 
*           *           *
 
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Employment Agreement as of the day and year first above
mentioned.
 

 
EXECUTIVE
          /s/ James C. Eagen     Name: James C. Eagen          
DBA Distribution Services, Inc.
         
  
By:
/s/ Paul L. Pollara       
Name:  Paul L. Pollara
     
Title:    Executive Vice President
         

 
 
 

--------------------------------------------------------------------------------

 